t c memo united_states tax_court trinova corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p a corporation filed a consolidated tax_return with its affiliated companies including ag a controlled_foreign_corporation for purposes of sec_957 i r c in ag had gross_income from royalties interest and exchange gains r stipulated that the exchange gains constituted non-subpart f income to p in order to compute the amount of p's net subpart_f_income p and r both allocated ag's deductions for interest_expense swap losses and swiss capital_tax against ag's income using the asset method of sec_1_861-8 income_tax regs r used the asset method by prorating ag's assets between the subpart_f and non-subpart f groupings based on the gross_income in those categories produced by the assets p apportioned assets according to the income they normally produced and apportioned all assets and all deductions to subpart_f_income r apportioned deductions for exchange losses ratably across all gross_income relying on sec_1_861-8 income_tax regs p apportioned those deductions in the same manner as the underlying expenses held interest_expense is apportioned under the asset method by prorating the assets between the statutory and residual groupings based on the income they produce swap losses are apportioned in the same manner as interest_expense swiss capital_tax is apportioned in the same manner as interest_expense sec_1 e v income_tax regs does not apply to the exchange losses involved in this case and the deductions are apportioned in the same manner as the underlying expenses to which they relate frederick e henry jeffrey m o'donnell and julie c h walsh for petitioner nancy b herbert and reid m huey for respondent memorandum opinion tannenwald judge respondent determined the following deficiencies in petitioner's federal income taxes and additions to tax_year deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure additions to tax sec_6661 dollar_figure -- -- -- after concessions by the parties the issue for decision is how various deductions should be allocated and apportioned between the subpart_f_income and non-subpart f income of petitioner's wholly owned subsidiary for the purposes of determining petitioner's net subpart_f_income includable in petitioner's gross_income for the taxable_year background this case was submitted fully stipulated under rule the stipulation of facts and accompanying exhibits are incorporated herein by this reference and found accordingly petitioner an accrual basis taxpayer is a corporation having its principal offices in maumee ohio at the time it filed the petition herein petitioner changed its name to trinova from the libbey-owens-ford company on date it timely filed a consolidated federal_income_tax return with certain of its subsidiaries for each of the years at issue either with the internal_revenue_service center cincinnati ohio or the internal_revenue_service office in toledo ohio throughout petitioner owned percent of aeroquip international inc aii a delaware corporation which in turned owned percent of aeroquip ag ag a swiss corporation during ag was a controlled foreign an additional issue relating to investment_tax_credit_recapture under sec_47 has been disposed of in a prior opinion trinova corp and subs v commissioner t c ___ unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure corporation cfc for purposes of sec_957 and aii was the united_states_shareholder of ag for purposes of sec_951 under subpart_f of the code the net subpart_f_income derived by ag during the taxable_year was currently includable in petitioner's gross_income sec_951 in the ordinary course of ag's business ag derived income incurred expenses acquired assets and recorded liabilities denominated in currencies other than the u s dollar which was its functional_currency for federal_income_tax purposes for ag's assets included loans to affiliated companies denominated in british pounds sterling german deutsche marks dm and italian lira foreign_currency denominated assets and liabilities resulted in ag's realization of foreign_currency gains and losses in the ordinary course of its business due to fluctuations in the value of foreign_currencies with respect to the dollar which gains and losses cannot be ascertained in advance for ag's assets consisted of the following asset value in u s dollars dollar_figure big_number cash short-term investment big_number royalty receivable - related big_number royalty receivable - unrelated big_number other assets big_number loan vickers - germany dm big_number loan aeroquip - germany dm big_number loan aii - us usdollar_figure big_number loan aeroquip - italy lira big_number loan vickers - uk big_number interest receivable investment in subsidiary big_number patent costs big_number total average assets dollar_figure the above asset values for all assets reflect averaging the beginning of the year and the end of the year values stated on the balance sheets of ag's financial statements during some of ag's loan assets were repaid in part as follows borrower in u s dollars average balance repaid vickers - germany dm aeroquip - germany dm aeroquip - italy lira vickers - uk aii - us usdollar_figure dollar_figure big_number big_number for ag had the following items of gross_income item amount in u s dollars dollar_figure royalty income_interest income big_number exchange gains big_number total gross_income dollar_figure by stipulation of the parties dollar_figure constituted gross subpart_f_income and the exchange gain of dollar_figure did not constitute gross subpart_f_income for purposes of sec_952 the parties disagree as to the allocation and apportionment of the following expenses_incurred by ag item interest swap losses capital_tax foreign exchange losses amount in u s dollars dollar_figure big_number big_number big_number the capital_tax was imposed under swiss law and was calculated by ag based on the amount of ag's assets less liabilities the swap losses consist of the following items item amount in u s dollars dollar_figure swaps - periodic_payments amortization swap premium big_number dm swaps - periodic_payments big_number total swap loss dollar_figure the swap losses arose out of currency and interest rate exchange agreements entered into by ag with third parties under these agreements ag agreed to pay interest in one currency at a certain rate on a specific principal_amount in that currency in return ag would receive interest payments in another currency based on a certain interest rate on a specific principal_amount in that currency the total currency exchange loss consisted of the following items item amount in u s dollars dollar_figure accrual of dm swap payments big_number accrual of swap payments big_number accrual of income_tax accrual of interest payments big_number other - error total currency exchange loss big_number both petitioner and respondent allocated the deductions for interest_expense swiss capital_tax and swap losses using the asset method set forth in sec_1_861-8 income_tax regs petitioner allocated these three deductions solely against subpart_f_income petitioner treated the items constituting exchange losses individually allocating exchange losses attributable to accrual of payments under the swap agreements and to accrual of interest payments solely against subpart_f_income and allocating accrual of income_tax and other items ratably across all gross_income respondent allocated and apportioned the deductions for interest_expense swap losses and swiss capital_tax using the asset method to both subpart_f and non-subpart f income based on the value of ag's assets divided between the two categories based on the gross_income in each category produced by the loan assets respondent allocated and apportioned all exchange losses ratably across all gross_income there is no dispute as to whether any of the expenses at issue may be deducted but rather merely as to how they should be allocated and apportioned statutory and regulatory framework the statutory authority governing deductions from subpart_f_income is sec_954 which provides that gross subpart_f_income shall be reduced under regulations prescribed by the secretary so as to take into account deductions including taxes properly allocable to such income the regulations under sec_954 offer little guidance other than the admonition that no expense tax or other deduction shall be allocated to an item or category of income to which it clearly does not apply sec_1_954-1 income_tax regs the regulations prescribed by the secretary in force for the taxable_year at issue are found in sec_1_861-8 income_tax regs governing the allocation of deductions between income from sources within and without the united_states sec_1_861-8 income_tax regs specifies that this section provides rules for identifying which deductions are properly allocable to foreign_base_company_income under the authority of sec_954 a taxpayer first allocates deductions to the appropriate class_of_gross_income and then apportions those deductions within the class_of_gross_income defined as the gross_income to which a specific deduction is definitely related between the statutory_grouping in this case subpart_f_income and the residual_grouping in this case non-subpart f income sec_1_861-8 and income_tax regs if a deduction is not related to a specific class_of_gross_income it will be treated as relating to all gross_income and will be allocated ratably by gross_income sec_1_861-8 income_tax regs once a particular deduction has been allocated to a class_of_gross_income it must be apportioned within that class between the statutory and residual groupings of income the regulations stress that allocation and apportionment reflect the factual relationship between the deductions and the gross_income sec_1_861-8 b and c income_tax regs in addition there are special rules for interest deductions because money is fungible and a taxpayer has a great deal of flexibility in the use of borrowed funds interest_expense is normally allocated to all the gross_income which the income producing activities and properties of the taxpayer generate have generated or could reasonably have been expected to generate sec_1_861-8 income_tax regs interest deductions are apportioned on the basis of values of assets which produce income in such groupings according to the asset method set out in sec_1_861-8 income_tax regs the use of the asset method requires the taxpayer to place its assets in either the statutory or residual_grouping according to the type of income the assets produce the asset values are determined by an average of the asset values at the beginning and the end of the year sec_1_861-8 income_tax regs on the basis of the ratio of asset values the taxpayer apportions the deductions to those two groupings id see sec_1_861-8 examples and income_tax regs there are certain exceptions to this broad rule that do not apply here sec_1_861-8 and iv income_tax regs in addition a taxpayer may elect to apportion interest_expense according to gross_income sec_1_861-8 income_tax regs because petitioner did not so elect and neither party contends that the gross_income_method should be used we do not discuss the rules for its application sec_1_861-8 income_tax regs provides example --interest-- i x has dollar_figure of interest_expense tentative apportionment on the basis of assets assets that generate u s -source income dollar_figure assets that generate foreign-source income big_number total big_number continued thus the regulations effectively combine the allocation and apportionment steps for interest_expense finally there are special rules for losses_incurred in the sale exchange or disposition of property normally the deduction for such a loss is allocated to the class_of_gross_income to which such asset or property ordinarily gives rise in continued as a result of the above computations x would apportion its interest_deduction as follows to gross_income from sources within the united_states residual_grouping dollar_figure dollar_figure x big_number dollar_figure to gross_income from sources outside the united_states statutory_grouping dollar_figure dollar_figure x big_number dollar_figure total big_number example --interest-- i x has dollar_figure interest_expense dollar_figure of assets related to its domestic source income dollar_figure of assets related to its foreign_source_income from y and dollar_figure of assets related to its foreign_source_income from z tentative apportionment on the basis of assets interest_expense apportioned to sources outside the united_states statutory_grouping dollar_figure dollar_figure dollar_figure x dollar_figure dollar_figure dollar_figure dollar_figure interest_expense apportioned to sources within the united_states residual_grouping dollar_figure dollar_figure x big_number dollar_figure dollar_figure dollar_figure total apportioned interest_expense big_number the hands of the taxpayer sec_1_861-8 income_tax regs in the unusual circumstances where apportionment is necessary it is done in the same proportion that the amount of gross_income within such statutory_grouping and such residual_grouping bear respectively to the total amount of gross_income within the class_of_gross_income sec_1 e ii income_tax regs to summarize deductions are first allocated then apportioned based on a factual relationship between the income and the deduction if the deduction is one for interest it is allocated and apportioned among the groupings of income according to asset values of the income producing activities and properties if the deduction is one for loss on the disposition of property it is allocated based on the income ordinarily produced by that property and further apportioned if necessary according to gross_income finally if the deduction relates to no specific item_of_gross_income it is allocated ratably across all income discussion interest_expense following the instruction of sec_1_861-8 income_tax regs the parties applied the asset method to apportion the deduction between the statutory and residual groupings according to asset values petitioner apportioned all of ag's assets to the statutory_grouping because they all normally produce subpart_f_income it apportioned none of ag's loan assets to the residual_grouping because although they sometimes produce non-subpart f income in this case foreign exchange gain it is impossible to predict whether there will be gain_or_loss based on the nature of foreign exchange rates according to petitioner the loan assets do not normally produce such gain petitioner thus allocated the entire_interest deduction in the amount of dollar_figure to gross subpart_f_income respondent disagrees with petitioner's application of the asset method while she agrees that the non-loan assets should all be apportioned to the subpart_f grouping she reasons that the loan assets should be apportioned in some manner between the statutory and residual groupings because they actually produced both subpart_f and non-subpart f income respondent applies the asset method by apportioning the non-loan assets all to the the asset values are determined by an average of the asset values at the beginning and the end of the year unless this method produces a substantial distortion of the asset values sec_1_861-8 income_tax regs petitioner has computed an average value for ag's assets based on monthly averages which differs by percent from respondent's computation that follows the exact wording of the regulations we find that percent is not a substantial distortion and thus find respondent's computation of ag's average asset values which we set forth above to be correct subpart_f grouping then adding together a all the assets and the portions of loan assets that produced subpart_f_income according to the income they produced and b all the assets and portions of loan assets that produced non-subpart f income according to the income they produced using these subtotals to calculate a percentage of the total asset values in each grouping and then apportioning the interest_deduction between the two groupings based on these percentages the divergent approaches of the parties to the asset method are explained by the fact that sec_1_861-8 income_tax regs assumes that any given asset will produce income belonging to only one grouping--statutory or residual this assumption is reflected in the examples found in sec_1 g income_tax regs because the regulations simply do not contemplate a situation where a single asset produces income in more than one grouping we are left with the task of determining the apportionment of the loan assets in a manner which reflects to a reasonably close extent the factual relationship between the we note that respondent has substantially revised these regulations and addressed this ambiguity by providing specific rules for the case where an asset produces income in more than one grouping sec_1_861-9t temporary income_tax regs fed reg date effective for tax years beginning after date respondent's solution in this case to the silence in the old regulations is identical to her approach in the new temporary regulations however the new regulations were not in force for the tax_year at issue and we do not consider it in reaching our own conclusions deduction and the grouping of gross_income sec_1_861-8 income_tax regs in making our determination we note that in 55_tc_115 the regulations at issue there sec_1_613-4 income_tax regs provided that expenses not directly attributable to specific property were to be fairly apportioned and we held for the party whose approach produced a fairer apportionment we see little difference between an approach that is fairer and one that more closely reflects the factual relationship between the income and the expenses for the reasons hereinafter set forth we find that respondent's approach to the asset method better reflects the factual relationship involved in this case preliminarily we reject petitioner's argument that the predictability of income is the critical element in the allocation of deductions against it even though petitioner cannot always predict ag's foreign exchange income from year to year ag nonetheless had exchange income in this is no different from the case of many businesses that do not know based on the vagaries of the market whether they will have losses or gains in a given year in the case of those businesses they allocate deductions against their income and if they have no income they carry over the deductions interest_expense is allocated under the regulations to all gross_income that the property or activity could reasonably have been expected to generate sec_1_861-8 income_tax regs even if not predictable with precision exchange gains were certainly a reasonable possibility furthermore the regulations specifically contemplate a situation where there will be a deduction even with no corresponding income next although exchange gain has traditionally been treated separately from the underlying income from the transaction 104_tc_61 affd 71_f3d_1040 2d cir we do not see how such separate treatment undermines the validity of respondent's approach in prorating the assets across two groupings of income respondent is not challenging the separateness of the income but is merely attempting a reasonable allocation of interest_expense to that income furthermore while the regulations are silent on this particular point they do provide a foundation for respondent's approach when a single item of deduction is attributable to two different sources it must be prorated between them see supra note when a piece of property produces income attributable to two different sources the loss on the sale of that property can each deduction shall be allocated even though for the taxable_year no gross_income in such class is received or accrued sec_1_861-8 income_tax regs be prorated between them see sec_1_861-8 income_tax regs supra pp finally this is not a case where respondent's determination conflicts with the regulations see eg 85_tc_274 nor is it a case where the regulations are found to conflict with the statute see eg jackson family_foundation v commissioner 97_tc_534 affd 15_f3d_917 9th cir this is a case where the secretary's regulations do not adequately deal with a problem in such a situation it is our task to construct the best solution we can cf 88_tc_663 affd 842_f2d_180 7th cir in sum respondent takes into account the fact that the loan assets produced income in both groupings whereas petitioner does not such being the case we approve of respondent's method of allocating and apportioning interest_expenses because it better fits the facts and constitutes the more reasonable interpretation of the statute and the regulations cf occidental petroleum corp v commissioner supra at least petitioner who has the burden_of_proof rule a has not convinced us that its allocation method is more reasonable than that of respondent that burden is not lessened in a fully stipulated case 95_tc_82 affd 943_f2d_22 8th cir we are of the opinion however that respondent's approach must be modified in one respect that approach is based on the notion that assets which produce income in two groupings must be prorated between the two groupings if an asset produces income in only one grouping it may only be apportioned to that grouping thus the u s dollar loan asset which could not have produced any exchange gain can only be apportioned to subpart_f_income as respondent concedes on brief in addition some of the foreign_currency loans were not repaid to any extent in could thus yield no exchange gain and may therefore only be counted toward subpart_f_income since they only produced interest_income other loans were repaid only in part and only the amount of repayment yielded exchange gain these loan assets should only be apportioned between the two groupings to the extent of their repayment the portion of the loan not repaid should only be apportioned to the subpart_f grouping we agree with petitioner that the proper formula to accomplish this is to prorate the average outstanding principal balance of the foreign_currency denominated loans repaid during between the statutory and residual groupings and to apportion the average outstanding principal balance of the foreign_currency denominated loans not repaid during as well as the average outstanding principal balance of the u s dollar denominated loans during solely to the subpart_f grouping swap losses both parties have allocated and apportioned the deductions for swap losses using the asset method given the fact that the regulations provide for_the_use_of the asset method only in respect of interest_expense sec_1_861-8 income_tax regs we interpret the use of the asset method by both parties as an agreement to treat swap losses in the same manner as interest_expense in this connection we note that based on the record herein the swap losses involved streams of interest payments so that the treatment of the losses as interest_expense is appropriate we therefore hold that the deduction for swap losses will be allocated and apportioned using respondent's approach to the asset method discussed and upheld above swiss capital_tax similarly both petitioner and respondent have allocated and apportioned the deduction for the swiss capital_tax using the asset methoddollar_figure again we interpret this use of the asset method these adjustments can be made in the rule computation that will be necessary in this case we note that respondent contends at one point on brief that continued as an agreement to treat this deduction in the same fashion as interest_expense we have some doubt whether the swiss capital_tax would generally qualify as interest for purposes of sec_1_861-8 income_tax regs however the factual foundation for determination may be a critical element in resolving such issue such being the case we accept the agreement of the parties for purposes of the case accordingly this item should be allocated in the same manner as we have concluded is proper for interest_expense exchange loss the parties treat the deductions for exchange loss differently respondent would put the deductions in a catch-all category and would apportion these losses all at once ratably across all income petitioner would deal with each item individually based on the nature of the underlying expense we think petitioner has the better approach the most accurate way to treat the deductions in question in keeping with the mandate that allocations be made on the basis of the factual continued the swiss capital_tax does not relate to any one class of income and thus should be allocated ratably to all ag's gross_income however respondent thereafter on brief continues to argue that the asset method should be used to apportion the expense in accordance with the stipulation of the parties relationship of deductions to gross_income is to deal with each item individually sec_1_861-8 income_tax regs because petitioner agrees with respondent that the accrual of income_tax and other items are properly allocated against all income we need only discuss the proper treatment of the accrual of interest payments and accrual of swap payments items respondent argues for the application of sec_1 e income_tax regs which provides that loss from the sale exchange or disposition of property be allocated to the class_of_gross_income to which such asset or property ordinarily gives rise in the hands of the taxpayer respondent further argues that the facts of this case represent unusual circumstances and that apportionment by gross_income is necessary sec_1_861-8 income_tax regs respondent contends that foreign_currency is property for purposes of the code and that the losses at issue resulted from the exchange of this property we are not convinced the cases cited by respondent do not support the application of sec_1_861-8 income_tax regs to the facts of this case it is true that this court has held that foreign_currency is property 100_tc_541 80_tc_551 affd 749_f2d_369 6th cir nevertheless this court has also held that a foreign exchange transaction does not involve an exchange of property national-standard co v commissioner supra furthermore the many cases interpreting foreign_currency as property have for the most part involved the issue characterization of gain as ordinary or capital and consequently are of little help in the present case respondent relies heavily on 986_f2d_60 4th cir affg tcmemo_1991_ which we find distinguishable on its facts in black decker corp the taxpayer liquidated the stock of a japanese subsidiary at a loss and argued that the loss should be apportioned under sec_1_861-8 income_tax regs to its worldwide income because the taxpayer's purpose in setting up the subsidiary was to augment its worldwide economic position the tax_court and the court_of_appeals for the fourth circuit both rejected the taxpayer's argument and held that the loss had to be apportioned to foreign_source_income because the stock of a wholly owned subsidiary viewed objectively ordinarily gives rise to dividend income which in that case would have been foreign source in the instant case the foreign_currency while qualifying as property would not ordinarily produce a type of income itself independent of the assets that were denominated in that currency we are not prepared to say that foreign_currency which produced the losses involved here ordinarily gives rise to a gain from the sale exchange or disposition of property for purposes of sec_1_861-8 income_tax regs within the meaning of national-standard co v commissioner supra and black decker corp v commissioner supra we move then to the proper treatment of the items in question under the general rules for allocation and apportionment first exchange losses attributable to the accrual of interest payments should be treated in the same fashion as the underlying interest_expense interest_income cannot properly be measured without taking into account interest_expense interest_expense in turn cannot properly be measured without the costs related to measuring it in this case the related accrual of exchange losses was a cost related to measuring the underlying expense that item should be apportioned in accordance with our disposition of interest_expense see supra pp for the same reasons exchange losses attributable to the accrual of swap payments must be treated in the same fashion as the underlying swap payments the gain_or_loss relating to the currency swap agreements cannot accurately be measured if one does not take into account the cost attributable to the payments exchange losses were an intrinsic cost of these transactions and must be taken into account we have already held that the swap losses are to be treated as interest_expense under sec_1 e income_tax regs consequently the exchange losses related to swap losses should also be apportioned as interest_expense in accordance with our treatment of that item see supra pp to take into account the concessions of the parties and our disposition of the investment_tax_credit issue see supra note decision will be entered under rule
